 MOBILOIL CORP.Mobil Oil Corporation and Alaska Roughnecks andDrillers Association.Case 19-CA-7181July 25, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND KENNEDYOn February 6, 1975, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief ' and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.For the reasons stated below,we agreewith theAdministrative Law Judge'sconclusionsthatRe-spondent is a joint employer with Santa Fe DrillingCompany of the employees employed on the MobilGranite Point Platform and as such was obligated tobargain, upon request, with the Union about the de-cision and effects of displacing the unit employees.We also agree with his conclusion that Respondentviolated Section 8(a)(1) when one of its productionforemen,William Barlett, stated to unit employeesthat: (1) Respondent was not going to have a unioncontractor on the platform and instead would cancelits contract with Santa Fe and bring in a nonunioncontractor; and (2) if there was a strike, the contractwould be canceled and a nonunion contractorbrought in.We do not agree, however, with the AdministrativeLaw Judge's conclusion that Respondent violatedSection 8(a)(1) of the Act through a comment madeby Production Foreman John Green, nor with hisconclusion that V. E. Construction, Inc., is a jointemployer with Respondent. Finally, the Administra-tive Law Judge's recommended remedy is modifiedin the manner described below.1.The Administrative Law Judge's conclusionthat Respondent and Santa Fe Drilling Company arejoint employersiswellsupported by record evidence.In addition to the reasons offered by the Administra-1Respondent's request for oral argument is hereby denied, as the recordand the briefs adequately present the issues and positions of the parties511tiveLaw Judge, we note severalinstancesin whichRespondent's productionforemen exercised their au-thority to fire, promote, discipline,reassign,and re-classify unit employees. Indeed, even one of SantaFe's ownleadmen,Leonard Dunham, was promotedto this position by Mobil Production Foreman Bar-lett.As succinctly stated by the employees them-selves,Respondent's production foremen are "thequarterbacks of the team" and the "captains of theship." In view of this daily control exercised byRespondent's production foremen over the employ-ees supplied by Santa Fe, we adopt the Administra-tiveLaw Judge's conclusion that Respondent is ajoint employer with Santa Fe.22.We disagree, however, with the AdministrativeLaw Judge's further conclusion that Respondent alsois a joint employer with V. E. Construction, Inc. Thecontractwhich Respondent executed with V. E.Constructionis similarto the contract which it there-tofore had with Santa Fe with one major exception-V. E. Construction is specifically identifiedas an in-dependent contractor and its employees are not to beconsidered as employees of Mobil. The Administra-tiveLaw Judge nevertheless concluded that "basedupon the terms of its contract with V. E. Construc-tion, and despite that contract's characterization ofV. E. as an independent contractor, the Respondentand V. E. are joint employers for purposes of thisproceeding."Unlike the Administrative Law Judge, we findnothing in Respondent's contract with V. E. Con-struction which would negate that contract's estab-lishment ofV. E. Construction as an independentcontractor. In addition, no evidence was introducedregardingthemanner in which the Respondent-V. E. Construction contract was actually implement-ed.Accordingly, we do not know whether the sub-stantialcontrol which Respondent's production fore-men exercisedover'the employees supplied by SantaFe carried over to the employees supplied by V. E.Construction. In the absence of such evidence, weconclude that the Administrative Law Judge's find-ing that V. E. and Respondent are joint employers isnot supported by the record.3.A day or two after the union election on Janu-ary 23, 1974, unit employee Burton DePriestinitiateda casual conversation with Production ForemanJohn Green. DePriest asked Green what he thoughtthe possibleconsequencesmight be regarding theUnion's recent victory. Green replied, "I imagineMobil will put [the job] up for bid." The Administra-tiveLaw Judge found this reply violative of Section8(a)(1) of the Act.Contrary to the Administrative Law Judge, we2Cf.Hamburg Industries, Inc,193 NLRB 67 (1971) 512DECISIONSOF NATIONALLABOR RELATIONS BOARDfind Green's simple response during a casual conver-sationwith a single employee not to be a violation ofSection 8(a)(1). The opinion espoused by Green washis own and was offered in reply to a question posedby DePriest. The casualness of the discussion is re-flected in DePriest's own testimony:I just made an off-the-cuff-remark of-after itwas found out that the election had already beenheld-I mean the election had already been heldand the vote was 10 to 1, I believe it was. And Isaid, I wonder what will happen now? And hisremarkwas I imagineMobil will put this up forbid.Considering the casualness of the particular con-versation, the fact that only a single employee heardit,and the apparent camaraderie of the men workingon the platform derived from their close quarters andlong working hours,3 we conclude that Green's replytoDePriest's inquiry did not violate Section8(a)(1)of the Act.4. In his recommended remedy, the Administra-tive Law Judge directed that:... Respondent be ordered fully to restore thestatus quoanteby reviving its relationship withSantaFe on the Granite Point Platform and inso doing offer reinstatement to the unlawfullydisplaced employees and make them whole fortheir monetarylosses, from the July 17 date thatV. E. Construction supplanted Santa Fe, occa-sioned by their displacement. It is further rec-ommended, should Respondentthenwish to re-place Santa Fe, that it be required first tobargain with the Union over the decision and itseffects on the employees subject to displace-ment.In our view, the recommended remedial order isexcessively broad in scope. We agree that Respon-dent, as a joint employer, is obligated to bargain withthe Union over the decision and effects of displacingthe unit employees. We also agree that since Respon-dent failed to satisfy this obligation, backpay mea-sured from the date that V. E. Construction, Inc.,supplanted Santa Fe is likewise appropriate. We donot agree, however, that reinstatement of the dis-placed employees and reinstitution of the Santa Fecontract is either necessary or warranted.As noted by the Administrative Law Judge,Respondent's contract with Santa Fe gave Respon-dent the privilege of termination upon 30 days' no-tice.Accordingly, neither the contract terminationnor the actual displacement of unit employees occa-sioned thereby is alleged as a violation of the Act. In3Unit employees work shifts of 10 days on and 5 days off.addition, neither Santa Fe nor V. E. Construction,Inc., are parties to this proceeding.Adoption of the Administrative Law Judge's rec-ommendations, therefore, would require reinstitutionof a legitimately terminated contract with an organi-zation (Santa Fe) which is not a party to this pro-ceeding and which has not been represented herein.Simultaneously,wewould be abrogating Re-spondent'sexistingagreementwithV. E. Con-struction, Inc., another organization not named as aparty. In our judgment, it is unnecessary to tamperwith the legal relationships of Santa Fe and V. E.Construction, Inc., since the bargaining order andbackpay which we are directing is sufficient to reme-dy the violations which have been committed.Accordingly, in order to effectuate the purposes ofthe Act, we shall require Respondent to bargain withthe Union concerning the decision and effects of dis-placing the unit employees and shall accompany ourorder with backpay designed to make whole the em-ployees for losses suffered. Thus, we shall orderbackpay computed in the manner recommended bythe Administrative Law Judge for all displaced unitemployees from July 17, 1974, until the occurrence ofthe earliest of the following conditions: (1) the dateRespondent bargains to agreement with the Unionon those subjects pertaining to the decision and ef-fects of the displacement of unit employees; (2) abona fide impasse in bargaining; (3) the failure of theUnion to request bargaining within 5 days ofRespondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of the Union tobargain in good faith.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its order the recommendedorder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, Mobil OilCorporation, Cook Inlet, Alaska, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended order, as so modified:1.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise of therights under Section 7 of the Act.2.Substitute the following for paragraph 2(a):"(a)Give the displaced employees backpay for theperiod set forth in this Decision."3.Substitute the attached notice for that of theAdministrative Law Judge.4 Jack L.Williams,D.D.S, d/b/a Empire Dental Co,211NLRB 860(1974) MOBIL OIL CORP.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present their evidence, the National Labor Re-lations Board has found that we violated the Nation-al Labor Relations Act, and has ordered us to postthis notice and comply with its provisions.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesIn recognition of these rights, we hereby notify ouremployees that:WE WILL NOT state to employees that we willcancel our contract with Santa Fe Drilling Com-pany, or with any other employer, rather thanhave a union contractor on the Granite PointPlatform, or should the employees go on strike.WE WILL NOT refuse to bargain collectivelywith Alaska Roughnecks and Drillers Associa-tion as the exclusive bargaining representative ofthe employees in the bargaining unit set forthbelow by contracting out the work of those em-ployees or otherwise changing their wages,hours, and other terms and conditions of em-ploymentwithout firstbargainingwith theabove labororganization.The appropriate unitis:All employees of the Employer on the MobilGranite Point Platform excluding office cleri-calemployees,professionalemployees,guards, and leadmen, relief leadmen and allother supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed to them under Sec-tion 7 of the Act.WE WILL give those employees displaced byour termination of the contract with Santa Febackpay in accordance with the remedial orderset forth in the Board's Decision.513WE WILL bargain collectively with AlaskaRoughnecks and Drillers Association as the ex-clusive representative of our employees in theunit above with respect to wages, hours, andother terms and conditions of employment.MOBILOIL CORPORATIONDECISIONSTATEMENT OF THE CASERICHARDJ.BOYCE, Administrative Law Judge: This casewas heard before me in Anchorage, Alaska, on December19 and 20, 1974. The charge was filed July 5, 1974, byAlaska Roughnecks and Drillers Association (herein calledthe Union). The complaint issued October 31, was amend-ed in minor respects at the outset of the hearing, and alleg-es thatMobil Oil Corporation (herein called Respondentor Mobil) has violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act.The parties were given opportunity at the hearing to in-troduce relevant evidence, examine and cross-examine wit-nesses,and argue orally.Briefswere filed for the GeneralCounsel and Respondent.IssuesThe issues are whether Respondent:1.Violated Section 8(a)(5) and (1) when, in July 1974, itreplaced Santa Fe Drilling Company (herein called SantaFe) as contractor of labor on Respondent's Granite PointPlatform without giving the Union a chance to bargainover the decision and its effects on the displaced employees(herein sometimes called the unit employees), whom theUnion represented.2.By its officials, in early 1974, informed unit employ-ees that it would terminate the contract by which Santa Feprovided labor for the Granite Point Platform if those em-ployees persisted in supporting the Union; violating Sec-tion 8(a)(1).I.JURISDICTIONRespondent is a Delaware corporation engaged in sever-al States of the United States, including Alaska, in the pro-duction and distribution of petroleum products. Its annualgross income exceeds $500,000, and it annually causesproducts of a value exceeding $50,000 to be shipped acrossstate lines.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe Union is a labor organization within Section 2(5) ofthe Act. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE ALLEGED VIOLATION OFSECTION 8(aX5)A. Facts1.BackgroundRespondent owns 75-percent interest in the GranitePoint Platform, which is situated offshore in Cook Inlet,Alaska.' The remaining 25 percent is owned by Union OilCorporation. Respondent is the "operator" of the plat-form, meaning that, between it and Union Oil, it is respon-siblefor the platform's functioning. The platform was in-stalled in 1966. Its first 2 or so years were devoted todrilling for oil, since when it has been concerned mainlywith production.In both the drilling and production phases, until sup-planted in July 1974 as detailed below, Santa Fe was undercontract with Respondent to furnish labor for the platform.The complement furnished by Santa Fe during the drillingphase was about 100 employees; during the productionphase, about 13. On January 31, 1974, following an NLRBelection inCase 19-RC-6842, the Union was certified torepresent this unit of platform employees:All employees employed by the Employer on the Mo-bilGranite Point Platform excluding office clericalemployees, professional employees, guards, and lead-men, relief leadmen and all other supervisors as de-fined in the Act.2Santa Fe was a named party to that proceeding; Respon-dent was not.2.Respondent's relationship with Santa FeUnder its latest contract with Respondent, which be-came effective June 1, 1972, Santa Fe was obligated tofurnish employees "as required by Mobil" in these classifi-cations: leadman, repairman, senior production operator,crane operator, production operator, utilityman, and roust-about. The contract set forth the wages to be paid by SantaFe to employees in each classification,named the severalemployee fringe benefits to be given by Santa Fe,3 andpermitted terminationof the contract by either party on 30days' notice.Among other provisions of the contract were these:1.Wage rates "shall be renegotiable at such times ascontractor's [Santa Fe's] labor pay scales are changed as aresult of general industry pay scale change."2. "[A]nypersonnelwhose qualifications or perfor-mance areunsatisfactory toMobil will be promptly re-placed by Santa Fe."3."Crew change time and crew reporting time . . . willbe designatedperiodically by Mobil."4. "Mobil shall have the option to hire any Santa Feemployees furnished hereunder."Respondent's investment in the platform is about $50 million2It is concluded that this is an appropriate unit within Sec 9(b) of theAct.3 Including paid vacations,a profit-sharing and retirement plan, a stockbonusplan, safety awards, and workmen's compensation insurance.5."Mobil shall provide transportation for Santa Fe em-ployees . . . to work site and return."The contract provided that, in consideration for SantaFe's services, Respondent make it whole for its wage out-lay, and in addition pay it a fixed amount or "mark-up"per employee per day to cover its fringe benefit and over-head expenses and allow for profit.The ranking Santa Fe personnel on the platform were itstwo leadmen. They had nominal power to hire and fire andmeaningfully direct the work of the bargaining unit em-ployees." Santa Fe's leadmen in turn were subordinate toRespondent's two production foremen, at least one ofwhom was present on the platform at nearly all times. Theleadmen in many ways were conduits between the produc-tion foremen and the unit employees. They seldom gaveother than routine direction without first clearing with aproduction foreman; and their orders commonly wereprefaced by comments indicating that they were being giv-en on the say-so of one of the production foremen. Theproduction foremen often bypassed the leadmen altogetherin dealing with the unit employees.Further indicative but not exhaustive of Respondent'scontrol, the production foremen regularly interviewedprospective unit employees and advised whom Santa Feshould send to the platform;5 determined the classifica-tions of those subsequently hired based on interview im-pressions;reclassified unit employees as circumstances dic-tated; prepared and posted work schedules for the unitemployees;sometimes discharged, demoted,and otherwisedisciplined unit employees without consulting with theleadmen; independently approved requests by unit em-ployees for time off; authorized overtime for unit employ-ees and assignedthem to tasks at a Mobil facility (the TankFarm) off the platform; and, jointly with the leadmen, ap-proved promotions and vacations for unit employees andverified their timeslips. In this latter regard, the productionforemen sometimes directed the leadman to alter andsometimes themselves altered timeslips which they believedhad been padded.3.The replacement of Santa FeOn February 4, 1974, which was a matter of days aftertheUnion received NLRB certification to represent theunit employees, Santa Fe sent Respondent a letter askingthat the daily markup in their contract be increased, andfurther stating:In the foreseeable future Santa Fe expects to begin[collective-bargaining] negotiations that could eventu-ally result in changes in both the basic hourly wagesand benefit package earned by our employees workingon the Granite Point Platform. In such event wewould, once this negotiation is finalized, be requestinga further alteration in the agreed upon hourly ratesbilled toMobil for the services rendered and an ad-justment in the "mark-up" to cover any such new ben-4The leadmen were ruled ineligible to vote in the NLRB election onsupervisorygroundsAs WilliamBarlett,Respondent's senior production foreman on theplatform, testified "I don't believe that they [Santa Fe's personnel manag-ers] were really well versed in the needs of the platform." MOBIL OIL CORP.515efit and overhead package. In addition there may wellbe some retroactive pay increases granted as part ofthe negotiations which we would expect Mobil to payfor.Respondent replied by letter dated March 7, refusing toincrease the markup and withholding comment on theabove-quoted portion of the Santa Fe letter. Respondentfurther responded, in the words of J. L. White, its produc-tion manager for Alaska, by electing "to canvass the mar-ket and find out whether or not this was as good an offer asIcould get to operate the platform with respect to thismark-up." Accordingly, Respondent on March 22 invitedfour companies, plus Santa Fe, to submit bids in contem-plation of invoking the 30-day termination clause in theexisting contract with Santa Fe. Santa Fe submitted a bidApril 1. The other four declined to bid.Rather than accept Santa Fe's bid,6 in which Santa Fehad acknowledged that, "as a result of our present negotia-tions" with the Union, certain cost items could not be firm-ly quoted, Respondent permitted a belated bid from V.E.Construction, Inc. V.E. had not been included in theMarch 2 bid invitation. V.E.'s bid, submitted April 24,eventually was accepted. Respondent calculated that itwould be more favorable than Santa Fe's by from$20,000-$50,000 per year. On June 14, Respondent formal-ly notified Santa Fe that its services were being terminatedas of July 17. Respondent and V.E. executed a contract onJuly 12, calling for V.E. to begin July 17. This contract isnearly identical in most respects to that between Respon-dent and Santa Fe, including a 30-day terminationclause.A conspicuous dissimilarity is the inclusion in the V.E.contract of this language:V.E.'s status hereunder is that of an independent con-tractor and neither V.E. nor any employees of V.E. areemployees of Mobil. . . . Mobil is interested only inand shall specify the results to be achieved in connec-tion with the performance of the services under thiscontract,and the manner,means and details ofachieving such results in a good and workmanlikemanner arethe responsibility of V.E.Meanwhile, Santa Fe and the Union bargained collec-tively fromMarch until May 29, when the employeesstruck in support of the Union's demands.1 There is noevidence that Respondent played either an overt or a co-vert role in those negotiations.8On June 21,as a result ofRespondent's June 14 termination notice to Santa Fe, JohnC. Kilroy,one of Santa Fe's negotiators,sent this letter tothe Union:Mobil Oil Company has notified us that our contractto provide labor and service has been cancelled pur-suant to the terms of the contract. Therefore, our last6 The bid invitationreserved to Respondent "the rightto reject any andall bids."7The strikecontinuedbeyond V.E.'s replacement of Santa Fe.Respon-dent manned the platform with itsown personnel untilV E. began to per-form. There isno evidence that the strikersapplied forreinstatement.8W.A. Hacklin,the Union's business agent, testified,however, that oneof Santa Fe's negotiators,John C. Kilroy, statedduring bargaining thatRespondent had the option of gettingrid ofSanta Fe if it did not approveof the bargaining outcome.day for this Company to provide labor for the MobilGranite Point Platform will be July 17, 1974.Because of this, we do not see how we are able tocontinue operations there; however, we are willing tobargain about both of these matters with you. Ofcourse, if we are able to resume operations (MobilGranite Point Platform) within the N.L.R.B. certifica-tion year, we will certainly, give you notice and bar-gain with you with respect to any relevant matters.If you have any questions concerning the contents ofthis letter, please feel free to contact me .9Consequently, on June 26, the Union'sbusiness agent,W. A. Hacklin, sent this letter to Lee Newton, Re-spondent's production superintendent in Anchorage:Ithas come to my attention that effective July 17,1974 Mobil Oil Company will terminate the services ofSanta Fe Drilling Company. It is my further under-standing that Mobil Oil Company will perform theservices previously performed by Santa Fe. Accord-ingly, since you are a successor employer of Santa FeDrilling Company, we hereby request that you meetand negotiate with us for the purposes of entering intoa CollectiveBargainingAgreement.Please respond to our request within ten (10) days ofthe date of this letter.Respondent did not respond in writing, but on July 1 itsattorney, Risher Thornton, told Hacklin by telephone thatRespondent would not bargain with the Union.As earlier mentioned, the Union filed its chargeagainstRespondent on July 5.B. Analysis and Conclusions1.ContentionsThe General Counsel contends that Respondent violatedSection 8(a)(5) by displacing the unit employees on theGranite Point Platform without giving the Union a chanceto bargain over the decision or its effects on those employ-ees.This contention is premised on the assumption thatRespondent and Santa Fe were joint employers of the unitemployees; therefore, that Respondent shared Santa Fe'sbargaining obligation to the Union.10'Respondent takes anopposing position on all counts.2.The joint-employer issueRespondent and Santa Fe plainly were joint employers9 Also on June21, Santa Fe sent a letter to Respondent acknowledgingreceipt of the termination notice and adding:While agreeingthat Mobiliswithin their contractual nghts by giving usthe requiredthirty (30) daycontract cancellation notice,Santa Fe isdisappointedthatMobilelected to cancel our Granite Point LaborAgreement after a tenure of almost eight years.10 There isno contention that Respondent,by terminating the Santa Fecontract during the stnke,in effectdischargedstrikers in violation of Sec.8(a)(3); nor is it contended,despite the 8(a)(1) statements considered later inthis decision,that Respondent otherwise violated Sec. 8(a)(3) bydisplacingunitemployees. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the unit employees.ThatRespondent possessed the re-quisite control over those employees is best shown by thecontract between it and Santa Fe, which,as previouslymentioned,empowered Respondent,among other things,to (a) dictate the size of the Santa Fe crew, (b) compel thereplacement by Santa Fe of "any personnel whose qualifi-cations or performance are unsatisfactory to Mobil," (c)designate"crew change time and crew reporting time," (d)hire any of the Santa Fe crew,and (e)terminate the con-tract at will, the only limitation being 30 days'notice. Thecontract required,in addition,that wage-rate changes pro-posed by Santa Fe be negotiated with Respondent.In practice,moreover,Respondent's control over SantaFe and the unit employees went beyond the letter of thecontract.Again as earlier noted,Respondent's productionforemen(a) intruded themselves in Santa Fe's hiring pro-cess to the extent of interviewing prospective platform em-ployees and advising Santa Fe which of them to send to theplatform, (b) classified and reclassified the unit employees,(c) prepared and posted work schedules, (d) sometimes dis-charged,demoted, and otherwise disciplined unit employ-ees, (e)authorized time off for unit employees, (f) author-ized overtime for unit employees and assigned them totasks at a Mobil facility away from the platform, (g) jointlywith Santa Fe's leadmen approved promotions and vaca-tions for unit employees and verified their timeslips, and(h) often bypassed the Santa Fe leadmen when issuing or-ders to the crew.A fine-combing of the record would reveal yet other in-dicia of Respondent's control,but the point is abundantlymade by the foregoing aggregate of factors that Respon-dent and Santa Fe were joint employers."It also is con-cluded,based on the terms of its contract withV.E. Con-struction,and despite that contract's characterization ofV.E. as an independent contractor,theRespondent andV.E. are joint employers for purposes of this proceeding.See, e.g.,Ref-ChemCompany,169 NLRB376, 377, 379(1968).3.Thebargaining implications of joint-employershipThe law seems settled, at least so far as the Board isconcerned, that Respondent, as joint employer with SantaFe of the unit employees, had an obligation coequal withSanta Fe's to recognize and bargain with the lawful bar-gaining representative of those employees.Ref-Chem Com-pany, supraat 380.12 The nature of the joint-employer rela-tionship is such that it is of no moment that the Union'sstatus derived from Board representation proceedings inwhich Respondent was not a named party, as opposed, say,to a voluntarygrant of recognitionby Santa Fe. "As jointemployers," to quote fromRef-Chem Companyat 380,..each is responsible for the conduct of the other."11A main argument of Respondent's is that.joint-employershlp cannot befound to exist because Respondent has severed its relationship with SantaFe This of course begs the ultimate question in the case.12Enforcement denied 418F.2d 127 (C A 5, 1969). The Fifth Circuit,however,expressly withheldjudgment on "the use of thejoint employerdoctrine to pass the obligation to bargain from one employer to another... " 418 F.2d at 1294.The duty to bargain over displacement of unitemployeesRelevant to the present case areFibreboard Paper Prod-ucts Corp. v. N.L.R.B.,379 U.S. 203 (1964), and the copiousbody of case law that has arisen from it.Fibreboardin-volved an employer's contracting out of in-plantmainte-nance work, and the attendant discharge of its mainte-nanceemployees, without first permitting the employees'bargainingrepresentative to discuss the matter. The rea-sons for the change were validly economic and free of an-tiuniontaint. The Court held that "the replacement of em-ployees in the existing unit with those of an independentcontractor to do the same work" was a mandatory subjectof bargaining underSection 8(a)(5) and 8(d) of the Act,explaining(379 U.S. at 214):[I]t is contended that when an employer can effectcost savings . . . by contracting the work out, there isno need to attempt to achieve similar economiesthrough negotiation with existing employees or to pro-vide them with an opportunity to negotiate a mutuallyacceptable alternative. The shortanswer isthat, al-though it is not possible to say whether a satisfactorysolution could be reached, national labor policy isfounded upon the congressional determination thatthe chances are good enough to warrant subjectingsuch issues to the process of collective negotiation.[I]t is not necessary that it be likely or probable thatthe union will yield or supply a feasible solution butrather that the union be afforded an opportunity tomeetmanagement'slegitimatecomplaints that itsmaintenancewas unduly costly."Further to this point, and responsive to the concern stat-ed in Respondent's brief that "if bargaining was requiredprior to cancellation, the union would never agree to thetermination of all its employees . . . [and] . . . it wouldseem to follow that the contract could never be cancelled,"the Board observed inOzark Trailers, Inc.,161 NLRB 561,568:[A]n employer's obligation to bargain does not includethe obligation to agree, but solely to engage in a fulland frank discussion with the collective-bargainingrepresentative in which a bona fide effort will be madeto explore possible alternatives, if any, that mayachieve a mutually satisfactory accommodation of theinterestsof both the employer and the employees. Ifsuch efforts fail, the employer is wholly free to makeand effectuate his decision. Hence, to compel an em-ployer to bargain is not to deprive him of the freedomto manage his business.13Implicit inFibreboard,however, is the qualification thata contracting-out decision attended by considerations not13Or, as stated inThe University of Chicago,210 NLRB 190 (1974).It is well establishedthat an employer may,after the necessarybargain-ing,terminatework done by the union's membersat a particular loca-tion and subcontract it, transfer it elsewhere, or introduce differentmethods ofoperationat the same location,even though such action.results in the eliminationor reductionin size of the unitinvolved.[Emphasis supplied.] MOBIL OIL CORP.517"suitable for resolution within the collective bargainingframework" need not be subjected to bargaining ritual. 379U.S. at 213-14. The Board, following this lead, repeatedlyhas stated that it does not readFibreboard"as laying downa hard and fast new rule to be mechanically applied re-gardless of the situation involved."SucesionMario Merca-do E Hijos, d/b/a Centra Refina161NLRB 696, 700(1966);Westinghouse Electric Corp.,150 NLRB 1574, 1576(1965);Shell Oil Co.,149NLRB 305, 307 (1964). TheBoard thus has refused to find a violation where "it seemscertain that no amount of give-and-take in bargaining ne-gotiations could have forestalled the Respondent's inevita-ble decision"(SucesionMario Mercado E Hyos, supraat700); or where the decision involved such "a significantinvestment or withdrawal of capital [affecting] the scopeand ultimate direction of an enterprise"as to "lie at thevery core of entrepreneurial control."GeneralMotorsCorp.,191 NLRB 951, 952 (1971).Even when an employer's unilateralsubcontracting deci-sion is prompted by considerations "suitable for resolutionwithin the collective bargaining framework," Section8(a)(5) is not necessarily violated. The Board inWesting-house Electric Corp., supra,set forthseveralcriteria,whichifmet more or less cumulatively nevertheless warrant com-plaint dismissal. They are if the contracting out was moti-vated solely by economic considerations, comported withthe employer's traditionalbusinessoperations and estab-lished past practice, did not have demonstrable adverse im-pact on the unit employees, and the union had had oppor-tunity in previous negotiation to bargain about theemployer's subcontracting practices. See alsoTellepsen Pet-ro-Chem Constructors,190 NLRB 433, fn. 1 (1971).Whether an employer's subcontracting decision is of anature entitling the union first to bargain-i.e., whether itis a mandatory subject of bargaining-turns, then, on theconsiderations attending that decision. If they were "suita-ble for resolution within the collective bargaining frame-work,"the union is entitled unless the exonerating criteriaofWestinghouse Electric Corp..are met. If, on the otherhand, those considerations were "at the very core of entre-preneurial control" or otherwise such "that no amount ofgive-and-take in bargaining negotiations could have fore-stalled the . . . inevitable decision,"the union is not enti-tled to bargain over the decision itself. But even where theunion is not entitled to bargain over the underlying deci-sion, the employer generally must give it a chance to bar-gain over the effects of the decision; i.e., "an opportunityto bargain over the rights of the employees whose employ-ment status will be altered by the managerial decision."Ozark Trailers, Inc., supraat 563, quoting fromN.L.R.B. v.Royal Plating and Polishing Co.,350 F.2d 191, 196 (C.A. 3,1965). See alsoSummit Tooling Company,195 NLRB 479(1972).Applying these principles to the presentcase, itmust beconcluded that Respondent was under a duty to bargainover the effects on the unit employees of its decision toreplace them, whether or not under a duty to bargain overthe decision proper.Summit Tooling Co., supra; OzarkTrailers, Inc., supra.It is further concluded, in the circumstances at hand,that Respondent was under a similar duty concerning thedecision itself. The savingWestinghousecriteria do not ob-tain because of the harshly adverse impact of the decisionon the unit employees, the absence of precedent-settingpast practice, and the Union's lack of prior opportunity tobargain over Respondent's contracting-out practices. It isplain, furthermore, that the decision was triggered by theanticipated increased costs of continuing the relationshipwith Santa Fe, costs which necessarily were a function, atleast in part, of employee wage and benefit levels-mattersat once remote from the core of entrepreneurial controland uniquely appropriate for treatment within the bargain-ing framework.Respondent being under a duty to permit the Union tobargain not only over the effects of its decision to displacethe unit employees, but the decision as well, it follows thatits failure to do so and its rejection of the Union's requestto bargain violated Section 8(a)(5) and (1) of the Act.IV THE ALLEGED INDEPENDENT VIOLATIONS OF SECTION8(a)(1)A. FactsThe NLRB election was held January 23, 1974. A day ortwo later, one of the unit employees, Burton DePriest, con-versed with John Green, one of Respondent's productionforemen,about the election. DePriest said he wonderedwhat would happen now that the Union had won, to whichGreen replied:"I imagineMobil will put this up forbid." 14At or about the same time, Respondent's other produc-tion foreman,William Barlett, stated in the presence ofSanta Fe leadman Leonard Dunham and unit employeesWilliam Gray and Billy Mack Nichols that Respondentwas not going to have a union contractor on the platform,and instead would cancel its contract with Santa Fe andbring in a nonunion contractor. Then in May, with thestrike in prospect, Barlett stated to Dunham and unit em-ployee Glen Cowden that, if there were a strike, Respon-dent would cancel Santa Fe's contract and bring in a non-union contractor..Barlett, in his testimony, admitted the substance of thestatementsattributed to him. As he put it: "Very likely Idid raise these options . . . [that, if there werea strike] .. .we could shut down . . . [or] . . . we could replace themwith one of the nonunion contractors." Barlett added: "I'msure that everyone was aware that I was not speaking forMobil, and that it was my opinion."B. ConclusionsGreen and Barlett, as Respondent's production foremen,were agents of Respondent and supervisors of the platformemployees previously found to have been jointly employedby Respondent and Santa Fe. The one comment by Greenand the two by Barlett set forth above, whether given asopinions or pronouncements from Olympus, necessarilywould have tended to interfere with, restrain, and coercethe employees who heard them, violating Section 8(a)(1).I514This is based on DePriest's uncontroverted testimony.Green did nottestify.15 Since none of the comments in question was spoken to Leadman Dun-ham out of earshot of persons who indisputably were employees under theAct, it is unnecessary to decide, as the General Counsel urges,that Dunhamwas an employee rather than a statutory supervisor. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondentis an employerengaged in and affectingcommerce within Section2(2), (6), and (7) of the Act.2.The Unionis a labor organization within Section 2(5)of the Act.3.The employeesin the bargainingunit described in thecertification of representativein Case 19-RC-6842consti-tutea unit appropriate for collectivebargaining within Sec-tion 9(b) of the Act.4.Respondentand Santa Fe Drilling Company are thejoint employers of the employees in the above unit.5.The Union atallmaterial times has been the exclusivecollective-bargaining representative of the employees in theaboveunitwithinSection 9(a) of the Act.6.By terminatingits contract with Santa Fe and therebydisplacingthe employees in the aboveunit,withoutpermit-ting the Unionto bargainover the underlying decision orits effectson those employees,as found herein,Respon-dent engaged in unfairlabor practiceswithin Section8(a)(5) and(1) of the Act.7.By the utterances of ProductionForemenGreen andBarlettdescribedherein,Respondent engaged in unfair la-bor practices withinSection 8(a)(1) of the Act.8.The aforesaid unfair laborpractices affect commercewithin Section2(6) and (7) of the Act.REMEDYTo effectuate the ?olicies of the Act, it is recommendedthat Respondent be -irdered to cease and desist from theunfair labor practice..found.Affirmatively, des 'ite the difficulties inherent in "un-scrambling the egg" i cases of this sort,it is recommendedthat Respondent be ordered fully to restore thestatus quoanteby reviving its relationship with Santa Fe on the Gran-ite Point Platform a-d in so doing offer reinstatement tothe unlawfully displa ed employees and make them wholefor their monetary 1 ses, from the July 17 date that V.E.Construction suppla ted Santa Fe, occasioned by their dis-placement.It is further recommended,should Respondentthenwish to replace Santa Fe, that it berequired first tobargain with the Union over the decision and its effects onthe employees subject to displacement.The inclusion in this recommendation of the backpayand reinstatement elements is not without awareness thatthe employees in question were on strike when their unlaw-ful displacement occurred,and of the Board policy statedinAstro Electronics, Inc.,188 NLRB 572, 573 (1971):It is the settled policy of the Board that striking em-ployees are not entitled to backpay while they are onstrike.Their rights depend on the termination of thestrike which is ordinarily signified by the strikers' ap-plication for reinstatement. Employees who are dis-charged while on strike [which in effect happened tothe employees in question]alsomust indicate aban-donment of the strike and a willingness to return towork in order to establish their right to their jobs andresumption of wagesunless there is a showing that suchapplication would be rejected, i.e., that it would have beenfutile.[Emphasis supplied.] 16Rather, it is concluded that Respondent's additional act ofcontractingout the work to V.E.,after earlier terminatingthe Santa Fe contract,made application for reinstatementby the strikers so palpably futile as to satisfy the excep-tion-emphasizedin the abovepassage-to the generalrule.Nor is this recommendation unmindful that its imple-mentation would involve the Board in a reengineering ofRespondent'scontractual relationships with two entitieswho are not named parties herein,Santa Fe and V.E. SantaFe and V.E. both being joint employers of Respondent forpurposes of this proceeding, however, such involvementplainlywould not exceed the Board's remedial powers;and, in all the circumstances,is essential to the achieve-ment of a meaningfulremedy.17Backpay shall be computed in accordance withF.W.Woolworth Co.,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'SRespondent, Mobil Oil Corporation, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Stating to employees that it would cancel its contractwith Santa Fe Drilling Company, or with any other em-ployer, rather than have a union contractor on the GranitePoint Platform,or should the employees go on strike.(b)Refusing to bargain collectively with Alaska Rough-necks and Drillers Association as the exclusive bargainingrepresentative of the employees in the bargaining unit setforth in the certification of representative issued by theNLRB in Case 19-RC-6842; and from contracting out thework of those employees or otherwise changing theirwages,hours, and other terms and conditions of employ-16 See alsoValley Oil Co,210 NLRB 370 (1974),Royal Typewriter Com-pany,209 NLRB 1006 (1974);Sea-WayDistributing,Inc,143 NLRB 460(1963),Happ BrothersCompany,90 NLRB 1513, 1518-19(1950).17The SupremeCourtexpressly considered and approved a remedy ofcomparable scope inFibreboard,379 U.S. at 215-216 TheBoard in specialcircumstances,however,imposes gentler sanctions For instanceinEmpireDentalCo,211 NLRB860 (1974);Ozark Trailers, Inc, supra; RoyalPlatingand PolishingCo.,148 NLRB 545 (1964); andCarlRochet, d/b/a RentonNewsRecord,136 NLRB 1294(1962), it did not order resumption of thediscontinued operations because intervening events or other extenuatingfactorsmade resumption seriously burdensome.Similarly, the Board inthose cases relaxed or eliminatedthe backpayaspect of the remedy Thepresent case,unlike those,is not one in which the policies of the Act wouldbe served bya softened remedy.19All outstanding motions inconsistent with this recommended Orderhereby are denied.In the event no exceptions are filed as provided by Sec102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions,and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions, and Order,and all objections thereto shallbe deemed waived for all purposes. MOBIL OIL CORP.519ment without first bargaining with the above labor organi-zation.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action:(a)Revive its contractual relationship with Santa FeDrilling Company on the Granite Point Platform; and, inso doing, offer reinstatement to those employees displacedby its termination of the contract with Santa Fe, withoutprejudice to their seniority and other rights and privileges,and make them whole for any loss of pay and other bene-fits suffered by them on and after July 17, 1974.(b) Bargain collectively with Alaska Roughnecks andDrillers Association as the exclusive representative of theemployees in the aforementioned unit with respect towages, hours, and other terms and conditions of employ-ment.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due and the rightsof reinstatementunder the terms of this Order.(d) Post on the Granite Point Platform and its office inAnchorage, Alaska, copies of the attached notice marked"Appendix." 19 Copies of said notice on forms provided bytheRegional Director for Region 19, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board